02-12-143-CV





















COURT
  OF APPEALS
SECOND
  DISTRICT OF TEXAS
FORT
  WORTH
 



 
 
NO. 02-12-00143-CR
 
 



DAVID M. BRANUM


 


APPELLANT



                                                                                                                             
V.
 



THE
  STATE OF TEXAS


 


STATE



 
 
 
 
------------
 
FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION[1]
 
------------
          Appellant David M. Branum
attempts to appeal the trial court’s order that voids ab initio the judgment
revoking his community supervision.  On April 11, 2012, we sent Branum a letter
stating our concern that we lacked jurisdiction over the appeal because the
order voiding the judgment did not appear to be appealable.  See McKown
v. State, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no pet.); see
also Saliba v. State, 45 S.W.3d 329, 329 (Tex. App.—Dallas 2001, no pet.). 
We instructed Branum or any party desiring to continue the appeal to file a
response showing grounds for continuing the appeal or the appeal would be
dismissed.  See Tex. R. App. P. 44.3.  Branum filed a response, but it
does not show grounds for continuing the appeal.  Therefore, we dismiss the
appeal.  See Tex. R. App. P. 43.2(f).
 
                                                                             PER
CURIAM
 
PANEL:  MCCOY, MEIER, and GABRIEL,
JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  May 24, 2012




[1]See
Tex. R. App. P. 47.4.